Citation Nr: 0730879	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

2.  Entitlement to an increased, compensable disability 
rating for perforation of the right ear drum.

3.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, with residuals 
of arthrotomy and fracture of the left tibia, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for lumbar strain, with 
straightening of the lumbar alignment, including as secondary 
to service-connected degenerative joint disease of the left 
knee, with residuals of arthrotomy and fracture of the left 
tibia.

5.  Entitlement to service connection for degenerative joint 
disease of the right knee, including as secondary to service-
connected degenerative joint disease of the left knee, with 
residuals of arthrotomy and fracture of the left tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from May 1954 to 
October 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Also, the Board notes that, during his April 2007 Travel 
Board hearing before the undersigned Veterans Law Judge 
(VLJ), the veteran withdrew his claims of entitlement to 
service connection for lumbar spondylosis and a prostate 
disorder, his claim of entitlement to an increased disability 
evaluation for a scar of the left knee, and his claim of 
entitlement to a temporary total disability evaluation, due 
to treatment for a service-connected disorder, requiring 
convalescence.  See 38 C.F.R. § 20.204(b), (c) (2007).

The issue of entitlement to an increased disability rating 
for degenerative joint disease of the left knee is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran has level I hearing acuity in his right ear, 
and since his left ear is not service connected, it is 
presumed he also has level I hearing acuity in that ear.

2.  The Schedule for Rating Disabilities (Rating Schedule) 
does not provide for a compensable evaluation for perforation 
of the eardrum, and the veteran's perforated right eardrum is 
not productive of chronic supporative otitis media, a 
peripheral vascular disorder, Meniere's syndrome, loss of 
auricle, or otitis externa, nor does it present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.

3.  There is competent medical nexus evidence of record 
causally relating his degenerative joint disease of the right 
knee to his service-connected degenerative joint disease of 
the left knee, with residuals of arthrotomy and fracture of 
the left tibia.

4.  There is competent medical nexus evidence of record 
causally relating his lumbar strain, with straightening of 
the lumbar alignment, to his service-connected degenerative 
joint disease of the left knee, with residuals of arthrotomy 
and fracture of the left tibia.


CONCLUSIONS OF LAW

1. The requirements are not met for an initial compensable 
rating for right ear hearing loss.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2005);  38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2007).

2.  The requirements for a compensable disability rating for 
perforation of the right eardrum have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2005);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, Diagnostic 
Code 6211 (2007).

3.  The veteran's degenerative joint disease of the right 
knee is proximately due to or the result of his service-
connected degenerative joint disease of the left knee, with 
residuals of arthrotomy and fracture of the left tibia.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2007).

4.  The veteran's lumbar strain with straightening of the 
lumbar alignment is proximately due to or the result of his 
service-connected degenerative joint disease of the left 
knee, with residuals of arthrotomy and fracture of the left 
tibia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 from the agency of original jurisdiction 
(AOJ) to the appellant.  This letter informed the appellant 
of what evidence was required to substantiate his claims for 
an increased disability rating and for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of his testimony at a hearing before the 
undersigned VLJ.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Nevertheless, where the veteran is appealing the rating for 
an already established service-connected condition, his 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Increased Disability Evaluation for Right Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2007). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this particular appeal.

According to the results of the hearing evaluations the 
veteran has undergone, there simply is no basis for assigning 
a higher, i.e., compensable rating for the service-connected 
hearing loss in his right ear.  The clinical evidence of 
record shows his right ear hearing loss is at level I.  At 
his May 2003 VA audiological evaluation, he had an average 
pure-tone threshold of 46.25 decibels in his right ear and 92 
percent speech discrimination.  This correlates to level I 
hearing acuity for this ear.  Likewise, at his more recent, 
February 2004 VA examination, his right ear pure-tone 
threshold was 47.5 decibels, with 92 percent speech 
discrimination.  This also correlates to level I hearing 
acuity.  And because his left ear is not service connected, 
and he is not deaf in this ear, it is presumed that he also 
has level I (meaning "normal") hearing acuity in this ear.  
See 38 U.S.C.A. § 1160(a) (West 2005); 
38 C.F.R. § 3.383(a)(3).  Thus, a noncompensable (i.e., 0 
percent) rating is assigned.  38 C.F.R. §§ 4.14, 4.85, Table 
VII, Diagnostic Codes 6100 to 6101 (2007).  So there is no 
basis for assigning a higher rating.

In determining the veteran is not entitled to a higher 
(compensable) rating for his right ear hearing loss, the 
Board has also considered whether he is entitled to a higher 
rating on an extra-schedular basis.  However, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication the hearing loss in 
his right ear has caused marked interference with his 
employment (meaning beyond that contemplated by the rating 
currently assigned) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Increased Disability Evaluation for Perforation of the Right 
Eardrum

The veteran's perforation of the right eardrum is currently 
assigned a noncompensable disability evaluation under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6211.  The 
rating criteria for perforation of the tympanic membrane does 
not provide for a compensable disability evaluation.  See 
38 C.F.R. § 4.87, Diagnostic Code 6211.  As such, the Board 
will consider other applicable Diagnostic Codes for rating 
ear disorders.  See 38 C.F.R. § 4.20.

According to Diagnostic Code 6200, a 10 percent disability 
evaluation is warranted for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma, or any combination thereof, 
during suppuration or with aural polyps.  Hearing impairment 
or complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of the skull are to be rated 
separately.  Under Diagnostic Code 6204, a disability 
evaluation of 10 to 30 percent is assigned for peripheral 
vestibular disorders.  Diagnostic Code 6205 assigns a 
disability evaluation of 30 to 100 percent for Meniere's 
syndrome.  A disability evaluation of 10 to 50 percent is 
warranted where there is deformity or complete loss of one or 
both auricles, and a 10 percent disability evaluation is 
available for chronic otitis externa under Diagnostic Code 
6210.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6204, 
6205, 6207 and 6210.

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's perforation of the right eardrum most 
closely approximates the criteria for the currently assigned 
noncompensable rating.  See 38 C.F.R. § 4.87, Diagnostic Code 
6211.

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran 
has chronic suppurative otitis media, mastoiditis, or 
cholesteatoma.  In addition, the veteran has not been 
diagnosed with a peripheral vestibular disorder or Meniere's 
syndrome as a result of his perforated right eardrum.  
Likewise, the veteran does not have a deformity or loss of 
his right ear, nor does he experience chronic otitis externa. 
In fact, at the veteran's May 2003 VA examination, the 
veteran's perforated right eardrum was noted as healed.  The 
February 2004 VA examiner also noted that the veteran's 
perforated right eardrum was resolved.  Further, as 
previously discussed, the veteran is already receiving a 
separate disability evaluation for his right ear hearing 
loss.  See 38 C.F.R. § 4.14, VA's anti-pyramiding provision 
(the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited).  
See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  As such, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
noncompensable disability evaluation.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that his perforation of the right eardrum causes marked 
interference with his employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a higher, compensable rating 
for the veteran's perforation of the right eardrum, on either 
a schedular or extra-schedular basis.  As the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection for Degenerative Joint 
Disease of the Right Knee and Lumbar Strain, Including as 
Secondary to Service-Connected Degenerative Joint Disease of 
the Left Knee

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that service connection is warranted for the 
veteran's degenerative joint disease of the right knee and 
his lumbar strain, with straightening of the lumbar 
alignment.  There is probative medical evidence of record 
indicating this disability is related to his military 
service.  

The Board acknowledges that the claims file does not contain 
any medical evidence suggesting that the veteran had 
degenerative joint disease of the right knee or lumbar strain 
during his service, as his service medical records are 
negative for evidence of treatment for these disorders during 
his service.  However, the provisions of 38 C.F.R. § 3.303(d) 
specifically permit granting service connection even when the 
initial diagnoses occurred after service, so long as there is 
competent medical evidence establishing the necessary link to 
service.  According to the May 2003 VA examiner's opinion, 
there is a medical basis for granting service connection for 
degenerative joint disease of the right knee and lumbar 
strain, as the veteran's right knee degenerative joint 
disease and lumbar strain were found to be more likely than 
not the result of the veteran's service-connected 
degenerative joint disease of the left knee, with residuals 
of arthrotomy and fracture of the left tibia.  Moreover, the 
veteran had credible testimony during his August 2007 Travel 
Board hearing regarding the events of his military service 
and his symptoms since that time.  

Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the veteran's 
favor, finds that it is at least as likely as not that the 
veteran's degenerative joint disease of the right knee and 
lumbar strain are attributable to his military service, 
namely his service-connected degenerative joint disease of 
the left knee, with residuals of arthrotomy and fracture of 
the left tibia.  Thus, service connection is warranted for 
the veteran's degenerative joint disease of the right knee 
and lumbar strain.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to an initial compensable disability rating 
percent for hearing loss of the right ear is denied.

The claim of entitlement to a compensable disability rating 
for perforation of the right eardrum is denied.

The claim for service connection for degenerative joint 
disease of the right knee, as secondary to his service-
connected degenerative joint disease of the left knee, with 
residuals of arthrotomy and fracture of the left tibia, is 
granted.

The claim for service connection for lumbar strain, with 
straightening of the lumbar alignment, as secondary to his 
service-connected degenerative joint disease of the left 
knee, with residuals of arthrotomy and fracture of the left 
tibia, is granted.


REMAND

Although the Board acknowledges that the veteran most 
recently underwent a VA joints examination in May 2003, the 
report of that evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of his service-connected degenerative joint disease 
of the left knee, with residuals of arthrotomy and fracture 
of the left tibia, under the Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5256-5262 (2007).  In 
particular, it is unclear from the medical evidence of record 
whether, as the veteran alleges, his degenerative joint 
disease of the left knee, with residuals of arthrotomy and 
fracture of the left tibia, is worse now than it was during 
that evaluation over 4 years ago.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  In particular, the veteran 
testified that he experiences instability and swelling such 
that he requires a brace and that his left knee causes 
functional impairment.  In addition, the Board notes that the 
veteran underwent surgery for his left knee in December 2003, 
and that the severity of the veteran's left knee 
symptomatology has not been objectively evaluated since that 
surgery.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern).  Therefore, an additional 
VA examination to obtain more current findings in this regard 
would be useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity and manifestations of 
his service-connected degenerative joint 
disease of the left knee, with residuals 
of arthrotomy and fracture of the left 
tibia.  Conduct all testing and 
evaluation indicated, including X-ray 
examination and range of motion findings 
in degrees, and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time, as well as whether there is 
weakened movement, premature/excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The examiner should review the results of 
any testing prior to completion of the 
report, and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder, 
indicating what specific symptoms are 
attributable to the service-connected 
degenerative joint disease of the left 
knee, with residuals of arthrotomy and 
fracture of the left tibia, as opposed to 
symptoms referable to any other 
disability.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
provide a copy of the radiology report 
confirming X-ray findings of arthritis.

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  

Please also discuss the rationale of all 
opinions provided.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

2.  The RO should consider all additional 
evidence received since issuance of the 
most recent SOC and readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


